

116 HR 3754 IH: To amend the Controlled Substances Act to provide for a new rule regarding the application of the Act to marihuana, and for other purposes.
U.S. House of Representatives
2019-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3754IN THE HOUSE OF REPRESENTATIVESJuly 15, 2019Mr. Amash introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to provide for a new rule regarding the application of the
			 Act to marihuana, and for other purposes.
	
 1.Rule regarding application to marihuanaPart G of the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding at the end the following:
			
 710.Rule regarding application to marihuana(a)Notwithstanding any other provision of law, the provisions of this title as applied to marihuana, other than the provisions described in subsection (c) and other than as provided in subsection (d), shall not apply to any person acting in compliance with State law relating to the manufacture, production, possession, distribution, dispensation, administration, or delivery of marihuana.
 (b)Notwithstanding any other provision of law, the provisions of this title related to marihuana, other than the provisions described in subsection (c) and other than as provided in subsection (d), shall not apply to any person acting in compliance with the law of a federally recognized Indian tribe within its jurisdiction in Indian country, as defined in section 1151 of title 18, United States Code, related to the manufacture, production, possession, distribution, dispensation, administration, or delivery of marihuana so long as such jurisdiction is located within a State that permits, respectively, manufacture, production, possession, distribution, dispensation, administration, or delivery of marihuana.
 (c)The provisions described in this subsection are— (1)section 401(a)(1), with respect to a violation of section 409 or 418;
 (2)section 409; (3)section 417; and
 (4)section 418. (d)Subsection (a) shall not apply to any person who—
 (1)violates the Controlled Substances Act with respect to any other controlled substance; (2)notwithstanding compliance with State or tribal law, knowingly or intentionally manufactures, produces, possesses, distributes, dispenses, administers, or delivers any other marihuana in violation of the laws of the State or tribe in which such manufacture, production, possession, distribution, dispensation, administration, or delivery occurs; or
 (3)employs or hires any person under 18 years of age to manufacture, produce, distribute, dispense, administer, or deliver marihuana..
 2.Transportation safety offensesSection 409 of the Controlled Substances Act (21 U.S.C. 849) is amended— (1)in subsection (b), in the matter preceding paragraph (1)—
 (A)by striking A person and inserting Except as provided in subsection (d), a person; and (B)by striking subsection (b) and inserting subsection (c);
 (2)in subsection (c), in the matter preceding paragraph (1)— (A)by striking A person and inserting Except as provided in subsection (d), a person; and
 (B)by striking subsection (a) and inserting subsection (b); and (3)by adding at the end the following:
				
 (d)ExceptionSubsections (b) and (c) shall not apply to any person who possesses, or possesses with intent to distribute marihuana in compliance with section 710..
 3.Distribution to persons under age 21Section 418 of the Controlled Substances Act (21 U.S.C. 859) is amended— (1)in subsection (a), in the first sentence, by inserting and subsection (c) of this section after section 419;
 (2)in subsection (b), in the first sentence, by inserting and subsection (c) of this section after section 419; and (3)by adding at the end the following:
				
 (c)Subsections (a) and (b) shall not apply to any person at least 18 years of age who distributes medicinal marihuana to a person under 21 years of age in compliance with section 710..
			4.Rule of construction
 (a)In generalConduct in compliance with this Act and the amendments made by this Act— (1)shall not be unlawful;
 (2)shall not constitute trafficking in a controlled substance under section 401 of the Controlled Substances Act (21 U.S.C. 841) or any other provision of law; and
 (3)shall not constitute the basis for forfeiture of property under section 511 of the Controlled Substances Act (21 U.S.C. 881) or section 981 of title 18, United States Code.
 (b)ProceedsThe proceeds from any transaction in compliance with this Act and the amendments made by this Act shall not be deemed to be the proceeds of an unlawful transaction under section 1956 or 1957 of title 18, United States Code, or any other provision of law.
			